RS RES RR RS RO RR RS RS RO RS RO POR RO A

Pena ma as dn Da Ana na má nã

NS

PROVINCIA DE

PURERO RUPEPIRIRO RO RO RUE ROO RREO POR POOR REP RO RO PE PURERORO POPUP PORIREDO

A:
RR RARA a Rd É É É É É É e a

F DISTRITO DE E Na o

4 POSTO nc

E nome poriruLar ENNESOT LEMPO LO, LDA

4

q

Dn nad
ARA PAP RR PRP OP PS PO PO PPP

República de Moçambique

Direito de Uso e Aproveitamento da Terra

Regulamento da Let de Terra
Decreto nº 66/98 de 08 de Dezembro de 1998
N.º1,263 doar 28

a gp esaf
à Nome do Titular

z
z
a
:
4
;
Autorização provisória de . :
a
;
e
e
i

Distrito do LHÔ
E
Fins de eram -

A autorização:é é conçét

Serviços emissor do pre eq

E

Taxas devidas ny

;
:
:
i
Í
;
K:
e

PP PRP

Local e data de emissão

O Chefe dos Serviços

q

(Chancela ou selo branco)

a
H
i

med

E netiereteraaros

Pd bd e ed id e e ld PÓ
CONFRONTAÇÕES

O terreno confronta a partir do sul seguido por oeste com: 7. ERALN O JAN AE
NA POSSE DO LSTADO LINHA ELRIA Consuauk

IH PARTE

ESBOÇO DE LOCALIZAÇÃO

P COORDENADAS

os

32” 5% 30"

ABS064-00
48735000

72,90600-00
723152,5.00
A86851.00 729077500
48517500 7291650-00
48642500 7393427500
A99000-00 729232500

Escala 1/ 50.900

Localizada na folha n.º:

Escala;
Parcela n.º

7
%
3
4
5
6

CHICNALACNALA.

(4
